DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office thanks the Applicant to authorize PTO and use electronic mail for communicating with the applicant, concerning subject matter of this application.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Applicant’s Reply
The Applicant’s reply filed on December 12, 2021, to the Election/Restriction Requirement set forth in the previous Office Action mailed on October 15, 2021 is acknowledge and wherein the Applicant elected Group I, claims 1-9, 24-25, 30-35, 42, 45-46, 49 for prosecution without traverse and claims 10-23, 26-29, 36-41, 43-44, 47-48 are withdrawn from further consideration on the merits pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
In the submitted amendment claim list, claims 24-25 are dependent of non-elected claims 18-19 and claim 14 depends on non-elected claim 12, and thus, claims 24-25 and claim 
In addition to the election above, the applicant argued “In this regard, the MPEP specifies that a restriction should only be advanced by an Examiner in situation that would impose a serious burden on the Examiner, if examination was to proceed on all claims. This means that prior relevant to the claims of the first group is not similarly relevant to the claims of the second group, if it was, then there would be no serious burden in examining all claims in a single application”. Therefore, Applicant understands that any prior art applied by the Examiner to reject the elected claims will not be similarly applied to reject the non-delected claims, should Applicant pursue those claims in a divisional application. Any such application of the prior art would represent examination that is inconsistent with the outstanding restriction requirement”, as asserted in paragraphs 2-4 of page 23 in Remarks filed on December 12, 2021.
In response to the argument above, the Office respectfully disagrees in partial because  (1). examination of patent application is performed claim by claim and feature by feature, by which a search in a relevant classification field is performed and (2). a prior art may have different embodiments with different features that may meet the features in the different species elected or non-elected, and MPEP has nowhere to regulate that a prior art applied to elected claims or species would not be applied to non-elected claims or species due to no burden, and therefore, the argument above is not persuasive, and in other word, a prior art applied to the elected claims or species may or may not be applied to features in non-elected claims or species in the future prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites “the input audio representation” which has an insufficient antecedent basis for the limitation, which causes confusing because it is unclear what “the input audio representation” is, it is unclear what “two or more channels” of “the input audio representation” is, and it is unclear how “an inter-channel level difference” is applied to “two or more channels” and thus, renders claim indefinite.
Claim 9 recites “to acquire a the whitened mid=side representation” which is confusing because it is unclear whether “acquire” “a whitened mid-side representation” of “the whitened mid-side representation” and thus, renders claim indefinite.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.
Claim 34 recites “wherein the multi-channel audio decoder is configured to apply an inter-channel level difference compensation to two or more channels of a dewhited separate-channel representation of the multi-channel audio signal, in order to acquire a level-compensated representation of channels” which are not further limitations to the subject matter claimed in the parent claim 30, such as “a mid-side representation of the multi-channel audio signal from the encoded representation”, “apply a spectral de-whitening to the mid-side representation of the multi-channel audio signal, to acquire a dewhitened mid-side representation of the multi-channel input audio signal”, “derive a separate-channel representation of the multi-channel audio signal on the basis of the dewhitened mid-side representation of the multi-channel audio signal” as recited in parent claim 30 and thus, renders claim improper dependent form. Note: claim 34 appears to have nothing to do with mid-side signal type at all.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 30-35, 42, 45-46, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ravelli et al (WO 2017125544 A1 in IDS submitted on November 4, 2020, equivalent to US 20180330740 A1 to be used hereinafter, Ravelli) and in view of reference Tsutsumi et al (JP 2011182142 A).
Claim 1: Ravelli teaches a multi-channel audio encoder (title and abstract, ln 1-12, figs. 4-5) for providing an encoded representation of a multi-channel input audio signal (output of the bitstream writer in fig. 4), 
wherein the multi-channel audio encoder is configured to apply a spectral whitening (including FDNS-whitened spectrum, para 47, and replaced with the perceptual spectrum whitening, para 152) to a separate-channel representation of the multi-channel input audio signal (applied to output signals of TSN or MCLT based on the input audio signals L/R in fig. 4), to acquire a whitened separate-channel representation of the multi-channel input audio signal (whitened left and whitened right signals from FDNS to stereo processing in fig. 4); 
wherein the multi-channel audio encoder is configured to apply a spectral whitening to the separate-channel representation of the multi-channel input audio signal (applied to output signals of TSN or MCLT based on the input audio signals L/R in fig. 4), to acquire a whitened mid-side representation of the multi-channel input audio signal (band-wise decision is made  whether M/S coding or L/R coding is used for coding, i.e., M/S coding in a given condition, para 47); 
wherein the multi-channel audio encoder is configured to make a decision (via stereo processing in fig. 4 and details by bandwise M/S decision in fig. 5) whether to encode the whitened separate-channel representation of the multi-channel input audio signal (L/R coding, 
However, Ravelli does not explicitly teach wherein applying a spectral whitening to the mid-side representation of the multi-channel input audio signal to acquire the disclosed whitened mid-side representation of the multi-channel input audio signal.
Tsutsumi teaches an analogous field of endeavor by disclosing a multi-channel audio encoder for providing an encoded representation of a multi-channel input audio signal (title and abstract, ln 1-11 and fig. 3, para 22 and in frequency domain, fig. 9) and wherein a M/S signal pair is disclosed (via MS converter 3 to produce a M signal and a S signal, para 23, step S1 in fig. 16) and applying a whitening to the mid-side representation of the multi-channel input audio signal (applying first signal encoding units 41/51, or normalize the generated M/S codes in fig. 3, para 26; similar to frequency domain in fig. 10, and normalizing is equivalent to whitening) to acquire the whitened mid-side representation of the multi-channel input audio signal (output of the extended M/S codes including the M/S gain code Cgm and the normalized M/S signal codes, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein applying the whitening to the mid-side representation of the multi-channel input audio signal to acquire whitened mid-side representation of the multi-channel input audio signal, as taught by Tsutsumi, to the whitened mid-side representation of the multi-channel input audio signal in the multi-channel audio encoder, as taught by Ravelli, for the benefits discussed above.
Claim 2: the combination of Ravelli and Tsutsumi further teaches, according to claim 1 above, wherein the multi-channel audio encoder is configured to acquire a plurality of whitening parameters (Ravelli, including global inter-channel difference ILD from channel-dependent MDCT applied to FDNS-whitened spectrum, para 47; bitrate distribution parameter derived from whitened channel signals, entropy of the perceptually whitened signal, para 53, in fig. 5, derived band-wise encoding mode bBW, para 106, and Tsutsumi, including gain value and M/S signal codes in fig. 3).
Claim 3: the combination of Ravelli and Tsutsumi further teaches, according to claim 2 above, wherein the multi-channel audio encoder is configured to derive a plurality of whitening coefficients from the whitening parameters (Ravelli, value of ILD placed into the bitstream writer and to be used in an audio decoder in fig. 5, the bitrate distribution value placed into the bitstream to be used in the audio decoder in fig. 5, codes from quantization + entropy coder, 
Claim 4: the combination of Ravelli and Tsutsumi further teaches, according to claim 1 above, wherein the multi-channel audio encoder is configured to derive whitening coefficients associated with signals of the mid-side representation from whitening coefficients associated with individual channels of the multi-channel input audio signal (Ravelli, including global inter-channel difference ILD from channel-dependent MDCT applied to FDNS-whitened spectrum, para 47; bitrate distribution parameter derived from whitened channel signals associated with the original input audio signals L/R in fig. 4, entropy of the perceptually whitened signal associated with the MDCT from the individual channel L/R in figs. 4-5, para 53, in fig. 5 and Tsutsumi, including gain value and M/S signal codes associated with L/R signal in fig. 3).
Claim 5: the combination of Ravelli and Tsutsumi further teaches, according to claim 4 above, wherein the multi-channel audio encoder is configured to derive the whitening coefficients associated with signals of the mid-side representation from the whitening coefficients associated with individual channels of the multi-channel input audio signal using a non-linear derivation rule (Ravelli, equations for normalizer coefficients NRGL, NRGR, and ILD, which are non-linear with respect to MDCT, and thus, ILD from the NRGL and NRGR, para 112 and Tsutsumi, g is non-linear with respect to SM(t), and Cgm is non-linear with respect to g, para 24).
Claim 6: the combination of Ravelli and Tsutsumi further teaches, according to claim 4 above, wherein the multi-channel audio encoder is configured to determine an element-wise minimum, to derive the whitening coefficients associated with signals of the mid-side BW derived from min (bibwLR, bibwMS), para 106; minimum bits minBits used by the entropy coder, para 208).
Claim 7: the combination of Ravelli and Tsutsumi further teaches, according to claim 1 above, wherein the multi-channel audio encoder is configured to apply an inter-channel level difference compensation to two or more channels of the input audio representation, in order to acquire level-compensated channels, and wherein the multi-channel audio encoder is configured to use the level-compensated channels as the separate-channel representation of the multi-channel input audio signal (Ravelli, the calculated ILD applied to the whitened left MDST and MDCT, or MCLT in figs. 4-5).
Claim 8: the combination of Ravelli and Tsutsumi further teaches, according to claim 1 above, wherein the multi-channel audio encoder is configured to derive the mid-side representation from a non-spectrally-whitened version of the separate-channel representation (Tsutsumi, M/S signals derived from L/R signals through MS converter 3 in fig. 3).
Claim 9: the combination of Ravelli and Tsutsumi further teaches, according to claim 1 above, wherein the multi-channel audio encoder is configured to apply channel-specific whitening coefficients to different channels of the separate-channel representation of the multi-channel input audio signal, in order to acquire the whitened separate-channel representation (Ravelli, including FDNS-whitened spectrum, para 47, and replaced with the perceptual spectrum whitening, para 152), and wherein the multi-channel audio encoder is configured to apply whitening coefficients to a mid signal and to a side signal, in order to acquire a the whitened mid-side representation (Ravelli, FDNS-whitened spectrum, para 47, 
Claim 30 has been analyzed and rejected according to claim 1 above and the combination of Ravelli and Tsutsumi further teaches a multi-channel audio decoder (Ravelli, title and abstract, ln 1-12, fig. 6 and Tsutsumi, title and abstract, ln 1-11 and fig. 4, para 22) for providing a decoded representation of a multi-channel audio signal (Ravelli, output L/R of the LTP post filters in fig. 6 and Tsutsumi, output signals of L/R converter 2 in fig. 4) on the basis of an encoded representation (Ravelli, input from bit stream to decoder and noise filing elements per channel in fig. 6 and Tsutsumi, based on the input of M/S signal in fig. 4), 
wherein the multi-channel audio decoder is configured to derive a mid-side representation of the multi-channel audio signal from the encoded representation (Ravelli, inverse M/S and ILD processing in fig. 10, and controlled by passed bandwise M/S decision signal, e.g., MS encoding to retrieve M/S signals from the bitstream in fig. 10 and Tsutsumi, via partial decoding unit 61/62 to obtain normalized M/S signals in fig. 4, para 32-33, 36-37); 
wherein the multi-channel audio decoder is configured to apply a spectral de-whitening to the mid-side representation of the multi-channel audio signal (Ravelli, FDNS based on decoded FDNS parameters in fig. 10), to acquire a dewhitened mid-side representation of the multi-channel input audio signal (Ravelli, the output signals from FDNS to noise shaping TNS in fig. 10 and Tsutsumi, multipliers 101-103 and an adder 111 to obtain denormalized or M/S signals from the normalized M/S signals in fig. 4, para 34, 38-40); 
wherein the multi-channel audio decoder is configured to derive a separate-channel representation of the multi-channel audio signal on the basis of the dewhitened mid-side 
Claim 31 has been analyzed and rejected according to claims 30, 2-4 above (Ravelli, retrieved parameters to decod FDNS parameters, to TNS, window, LTP post filters, through the bitstream parser in fig. 10, and Tsutsumi, through gain decoding unit 81/82 in fig. 4, quality extension decoding unit 644/6410 in fig. 13).
Claim 32 has been analyzed and rejected according to claims 31, 5 above.
Claim 33 has been analyzed and rejected according to claims 31, 6 above.
Claim 34 has been analyzed and rejected according to claims 30, 7 above (ILD retrieved from the bitstream parser in fig. 13, and applied to either TNS, window and OLA, or LTP post filters in fig. 13).
Claim 35: the combination of Ravelli and Tsutsumi further teaches, according to claim 30 above, wherein the multi-channel audio decoder is configured to apply an Intelligent Gap Filling (Ravelli, apply decoder-side Stereo Intelligent Gap Filling on the encoded audio signal, para 136).
Claim 42 has been analyzed and rejected according to claim 1 above.
Claim 45 has been analyzed and rejected according to claim 30 above.
Claim 46 has been analyzed and rejected according to claims 1, 42 above and the combination of Ravelli and Tsutsumi further teaches, a non-transitory digital storage medium having a computer program stored thereon to perform the method of claim 42 when said 
Claim 49 has been analyzed and rejected according to claims 30, 45 and the combination of Ravelli and Tsutsumi further teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method of claim 45 when said computer program is run by a computer (Ravelli, non-transitory storage medium having a computer program stored thereon and run by a computer or signal processor, para 27).

The prior art (US 20130028426 A1 by Prunhagen et al) made of record and not relied upon is considered pertinent to applicant's disclosure because US 20130028426 A1 above disclosed switching scheme between M/S coding and L/R coding with a criteria, which is part of the disclosures disclosed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654